                Case 1:20-cv-08042-PKC Document 41-8 Filed 07/01/20 Page 1 of 1




                                         IN THE T]NITED STATES DTSTRTCT COT]RT FOR THE
                                                  MIDDLE DISTRICT OF FLORIDA
                                                      FORT MYERS DIVISION

LINDA FAIRSTEIN,                                                 )
                                                                 )
                                  Plaintiff,                     )                Case No: 2:20-cv-00 I 8O-TPB-NPM
                                                                 )
                                  v.                             )
                                                                 )
NETFLIX, INIC., AVA DUVERNAY,                                    )
and ATTICA LOCKE,                                                )
                                                                 )
                                                                 )
                                  Defendants.                    )


                                                  DECLARATION OF ERIC REYNOLDS

                   I, Eric Reynolds, declare as follows:

                    1.            I currently reside in the state of New York.

                   2.             I will    not be inconvenienced and    will willingly travel to Fort Myers, Florida to

testiff           at the    trial in this action without the need for a court ordered subpoena.

                   Pursuant to 28 U.S.C. $ 1746,I declare under penalty of perjury that the foregoing

is true and correct.

                                          ,t4j*                                                 .,
                                                                                                .t       it


Executed on this                         +giauv of June,2020.                                        :




                                                                                          LDS




[   1   3s   89-0 001 l34e s24s   t 11                               I
